                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         RICK WOODS, et al.,
                                   8                                                       Case No. 5:11-cv-01263-EJD
                                                        Plaintiffs,
                                   9                                                       ORDER GRANTING IN PART
                                                 v.                                        DEFENDANT’S MOTION TO DISMISS
                                  10
                                         GOOGLE LLC,                                       Re: Dkt. No. 432
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13     I.   INTRODUCTION
                                  14          Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendant Google

                                  15   LLC (“Google”) moves for an order (1) dismissing with prejudice Rene Cabrera’s (“Cabrera”)

                                  16   claims in the Fourth Amended Complaint and (2) dismissing with prejudice both Plaintiffs’ Smart

                                  17   Pricing claims to the extent the claims are based on allegations that Google Smart Priced

                                  18   incorrectly or improperly (as opposed to not Smart Pricing at all). The motion was heard on

                                  19   January 10, 2019. For the reasons set forth below, Google’s motion to dismiss is granted as to

                                  20   Cabrera’s claims in the Fourth Amended Complaint and denied in all other respects.

                                  21    II.   BACKGROUND
                                  22          Co-plaintiff Rick Woods filed his initial complaint in March 2011 alleging that Google

                                  23   bilked him and other advertisers into overpaying for advertising services through Google’s

                                  24   AdWords program and pricing scheme. Dkt. No. 1. After several rounds of pleadings, Woods’

                                  25   allegations were pared down to the following. First, Woods states a plausible claim for breach of

                                  26   contract based upon Google’s alleged failure to Smart Price clicks on the Display Network

                                  27   (“Smart Pricing claim”). Dkt. No. 122. The court found that the “measurements clause” of the

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        1
                                   1   AdWords Agreement could be reasonably interpreted as requiring Google to base its charges for

                                   2   Display Network clicks at least in part on the Smart Pricing formula. Second, Woods states a

                                   3   plausible claim for violation of the California Unfair Competition Law (“UCL”) to the extent his

                                   4   claim is based upon location targeting (“location targeting claim”).

                                   5          Thereafter, the court disqualified Woods as a class representative. To preserve the class

                                   6   action, Woods and counsel added Cabrera as a named plaintiff in a Third Amended Complaint

                                   7   (“TAC”). In the TAC, Plaintiffs alleged that during the summer of 2008, Cabrera researched

                                   8   AdWords to determine whether to advertise his software consulting business through Google.

                                   9   TAC ¶ 4. Cabrera allegedly began advertising on AdWords on or about August 14, 2008 and

                                  10   continued advertising with Google until August 2009. TAC ¶ 8. In ruling on Google’s motion to

                                  11   dismiss the TAC, the court (1) denied Google’s motion to dismiss Cabrera’s Smart Pricing claim

                                  12   and location targeting claim, (2) granted Google’s motion to strike Woods’s class allegations, and
Northern District of California
 United States District Court




                                  13   (3) directed Plaintiffs to file an amended complaint. Dkt. No. 395.

                                  14          In October of 2018, Plaintiffs filed a Fourth Amended Complaint (Dkt. No. 405) and

                                  15   Google filed the instant motion to dismiss raising two primary arguments (Dkt. No. 432). First,

                                  16   Google asserts that Cabrera lacks Article III standing. According to Google, Cabrera’s claims are

                                  17   based solely on alleged injuries to Cabrera’s software consulting business, Training Options, Inc.

                                  18   (“Training Options”), and that recent discovery reveals that Cabrera sold Training Options nine

                                  19   years before he was named as a plaintiff. Second, Google contends that the Smart Pricing claim

                                  20   must be dismissed to the extent the claim is based on a breach of contract theory the court

                                  21   purportedly rejected in the summary judgment order (Dkt. No. 253).

                                  22   III.   STANDARDS
                                  23          A.    Rule 12(b)(1)
                                  24          “[T]hose who seek to invoke the jurisdiction of the federal courts must satisfy the

                                  25   threshold requirement imposed by Article III of the Constitution by alleging an actual case or

                                  26   controversy.” City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983). “Plaintiffs must

                                  27   demonstrate a ‘personal stake in the outcome’ in order to ‘assure that concrete adverseness which

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        2
                                   1   sharpens the presentation of issues’ necessary for the proper resolution of constitutional

                                   2   questions.” Id. Stated differently, “[s]tanding addresses whether the plaintiff is the proper party to

                                   3   bring the matter to the court for adjudication.” Chandler v. State Farm Mut. Auto. Ins. Co., 598

                                   4   F.3d 1115, 1122 (9th Cir. 2010).

                                   5           To establish Article III standing, a plaintiff must show (1) it has suffered an “injury in fact”

                                   6   that is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical;

                                   7   (2) the injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as

                                   8   opposed to merely speculative, that the injury will be redressed by a favorable decision. Friends

                                   9   of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180-81 (2000) (citing Lujan v.

                                  10   Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)); see also In re Zappos.com, Inc., 888 F.3d

                                  11   1020, 1024 (9th Cir. 2018). A plaintiff must establish standing as of the filing of the complaint.

                                  12   Hernandez v. County of Monterey, 70 F. Supp. 3d 963, 969-70 (N.D. Cal. 2014) (citing County of
Northern District of California
 United States District Court




                                  13   Riverside v. McLaughlin, 500 U.S. 44, 51-52 (1991)).

                                  14           Lack of Article III standing requires dismissal for lack of subject matter jurisdiction under

                                  15   Rule 12(b)(1) of the Federal Rules of Civil Procedure. Maya v. Centex Corp., 658 F.3d 1060,

                                  16   1067 (9th Cir. 2011). “A Rule 12(b)(1) motion can be made as a speaking motion—or factual

                                  17   attack—when the defendant submits evidence challenging the jurisdiction along with its motion to

                                  18   dismiss.” Norkunas v. Wynn Las Vegas, LLC, 343 Fed. Appx. 269, 270 (9th Cir. 2009) (citing

                                  19   Thornhill Publ’g Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979)). “A proper

                                  20   speaking motion allows the court to consider evidence outside the complaint

                                  21   without converting the motion into a summary judgment motion.” Id. (citing Safe Air for

                                  22   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).

                                  23           Once a defendant makes a speaking motion to dismiss pursuant to Rule 12(b)(1), “the party

                                  24   opposing the motion must furnish affidavits or other evidence necessary to satisfy its burden of

                                  25   establishing subject matter jurisdiction.” Id. (quoting Savage v. Glendale Union High Sch., 343

                                  26   F.3d 1036, 1039-40, n. 2 (9th Cir. 2003). In resolving a factual attack on jurisdiction, the court

                                  27   may consider evidence beyond the complaint without converting the motion into a motion for

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        3
                                   1   summary judgment. Safe Air, 373 F.3d at 1039. Further, the court need not presume the

                                   2   truthfulness of the plaintiff’s allegations. Id.

                                   3           Once a defendant moves to dismiss for lack of subject matter jurisdiction, the plaintiff has

                                   4   the burden of establishing the court’s jurisdiction. See Chandler, 598 F.3d at 1122. The plaintiff

                                   5   meets that burden by putting forth “the manner and degree of evidence required at the successive

                                   6   stages of the litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). At the

                                   7   pleading stage, general factual allegations of injury may suffice. Id. In response to a motion for

                                   8   summary judgment, however, plaintiff must present specific facts to establish injury. Id.

                                   9          B.     Rules 8 and 12(b)(6)
                                  10           Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                  11   specificity to “give the defendant fair notice of what the . . . claim is and the grounds upon which

                                  12   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).
Northern District of California
 United States District Court




                                  13   A complaint which falls short of the Rule 8(a) standard may therefore be dismissed if it fails to

                                  14   state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “Dismissal under Rule

                                  15   12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or sufficient facts

                                  16   to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,

                                  17   1104 (9th Cir. 2008). When deciding whether to grant a motion to dismiss, the court must accept

                                  18   as true all “well pleaded factual allegations” and determine whether the allegations “plausibly give

                                  19   rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The court must also

                                  20   construe the alleged facts in the light most favorable to the plaintiff. Love v. United States, 915

                                  21   F.2d 1242, 1245 (9th Cir. 1989).

                                  22   IV.     DISCUSSION

                                  23           A.    Standing
                                  24           In considering this “speaking motion” to dismiss, the court has reviewed the evidence

                                  25   submitted by both parties and finds that Cabrera is not the proper party to bring the claims in the

                                  26   Fourth Amended Complaint.

                                  27

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        4
                                   1                  1. Training Options Suffered the Alleged Injury

                                   2          Cabrera testified that the “software consulting business” referred to in the Fourth Amended

                                   3   complaint is his company, Training Options. Evans Decl. ¶ 4, Ex. 3 (Cabrera Tr. at 60:7-19).

                                   4   Cabrera also testified that Training Options bought the ads that are the subject of this lawsuit. Id.

                                   5   at 62:1-4, 63:5-7, 64:2-4. Further, Cabrera testified that he used AdWords solely for Training

                                   6   Options (id. at 58:1-59:1) and stopped advertising with AdWords before he sold his business (id.

                                   7   at 66:16-18). Thus, Training Options, and not Cabrera, sustained the alleged injury resulting from

                                   8   the alleged overpayment of advertising services through Google’s AdWords program and pricing

                                   9   scheme.

                                  10          That Cabrera used his personal email and his personal AdWords account to access

                                  11   Google’s AdWord program is irrelevant to the issue of standing. As stated previously, Training

                                  12   Options bought the ads. Further, all of the AdWords advertising at issue was done by and for the
Northern District of California
 United States District Court




                                  13   benefit of Training Options. Therefore, Training Options is the entity who allegedly overpaid for

                                  14   the ads and allegedly sustained an injury, not Cabrera. Cabrera’s AdWords account provided only

                                  15   the means or vehicle through which the ads were disseminated over the Internet.

                                  16                  2. Cabrera Sold Training Options

                                  17          It is undisputed that Cabrera sold his Training Options business in August 2009. Evans

                                  18   Decl. ¶ 2, Ex. 7 (Dkt. No. 432-1). The Standard Asset Purchase Contract and Receipt (“APA”)

                                  19   identifies Training Options as the “Seller” and “Martin Peen and assigns” as the “Buyer.” Id. The

                                  20   APA states in relevant part that “Seller shall sell and Buyer shall purchase, the business known as:

                                  21   Training Options . . . including certain assets, which include all furniture, fixtures, equipment,

                                  22   inventory, accounts receivable (where applicable), goodwill, and general intangibles. . . pursuant

                                  23   to the terms and conditions of this Standard Asset Purchase Contract and Receipt and any

                                  24   addendums or amendments (‘Contract’).” Id. (emphasis in original). Cabrera confirmed during

                                  25   his deposition that he did not “keep any of the assets of Training Options” and instead “sold them

                                  26   all.” Evans Decl., Ex. 3 at 130:5-9.

                                  27

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        5
                                   1                  3. Ownership of the AdWords Account is Irrelevant

                                   2          Notwithstanding the sale of Training Options, Cabrera contends he has standing to assert

                                   3   the claims in the Fourth Amended Complaint against Google because the sale did not include his

                                   4   AdWords account. Cabrera contends that he only sold “certain assets” of Training Options and

                                   5   that he never sold, transferred, or assigned his AdWords account. See Evans Decl., Ex. 3 at 161:9-

                                   6   14 (“Q. . . . Mr. Cabrera, did you transfer the AdWords account you used for Training Options to

                                   7   Mr. Peen when you sold the business? A. No. Q. Why not? A. Because it was my personal

                                   8   account.”). Cabrera also cites to the non-assignability provision in Google’s Advertising Program

                                   9   Terms and argues that he was prohibited from transferring his AdWords account. The non-

                                  10   assignability provision in Google’s Advertising Program Terms (hereinafter “non-assignability

                                  11   provision”) states that the “[c]ustomer may not assign any of its rights hereunder and any such

                                  12   attempt is void.” Fourth Amended Complaint, Ex. A.
Northern District of California
 United States District Court




                                  13          Cabrera’s arguments are unpersuasive. As discussed previously, Cabrera’s ownership of

                                  14   the AdWords account is irrelevant. The issue is whether Cabrera suffered an “injury in fact”

                                  15   traceable to Google’s alleged conduct. Cabrera did not. It was Training Options and not Cabrera

                                  16   that purchased the ads. Therefore, Training Options is the entity that allegedly overpaid for the

                                  17   ads and allegedly sustained an injury, not Cabrera.

                                  18          Furthermore, even if Google’s non-assignability provision prohibits assignment of the

                                  19   AdWords Account, that provision does not prohibit assignment of a cause of action for money

                                  20   damages arising out of the AdWords Account. See Gottlieb v. Alphabet Inc., No. 17-6860 EJD,

                                  21   2018 WL 20010976, at *4 (N.D. Cal. April 30, 2018) (“[A] provision in a contract or rule of law

                                  22   against assignment does not preclude assignment of . . . money damages for breach of the

                                  23   contract.”). Whether Cabrera transferred Training Options’ causes of actions is discussed

                                  24   separately below.

                                  25                  4. Cabrera Sold Training Options’ Causes of Action Against Google

                                  26          Cabrera next contends that the sale of Training Options did not include the sale of Training

                                  27   Options’ claims against Google, and therefore he has standing to assert such claims in this lawsuit.

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        6
                                   1   As Google points out, however, the sales documents provide otherwise.

                                   2          The APA, which is the master agreement for the sale of Training Options, states that

                                   3   Cabrera sold “the business known as [] Training Options . . . including certain assets, which

                                   4   include all furniture, . . ., goodwill, and general intangibles. . . pursuant to the terms and conditions

                                   5   of this [APA] and any addendums or amendments (‘Contract’).” Evans Decl., Ex. 7 (emphasis in

                                   6   original). Paragraph 26 of the APA provides that Cabrera and his wife agree to assist “in the

                                   7   orderly transfer of the Business.” Id. In Paragraph 27 of the APA, Cabrera grants Peen “any and

                                   8   all rights” in the trade name “Training Options.” Id. Thus, Cabrera sold the whole company, the

                                   9   entire business, known as Training Options, including all general intangibles. Under Florida law,

                                  10   which governs the APA, claims or causes of action are a type of intangible asset. See e.g. Smith v.

                                  11   Effective Teleservices, Inc., 133 So. 3d 1048, 1051 (2014) (under Florida Statute section 727.103,

                                  12   “asset” means a legal or equitable interest of the assignor in property, which includes anything that
Northern District of California
 United States District Court




                                  13   may be the subject of ownership, whether real or personal, tangible or intangible, including claims

                                  14   and causes of action, whether arising by contract or in tort); see also Fla. Stat. § 679.1021(pp)

                                  15   (statute governing secured transactions defines “general intangibles” to mean any personal

                                  16   property, including “things in action”).

                                  17          Cabrera seizes upon the prefatory phrase “including certain assets” in the APA, and cites to

                                  18   several other sales documents to argue that the sale of assets was limited and did not include

                                  19   Training Options’ claims against Google. First, Cabrera relies on the ”Agreement Protecting

                                  20   Business Interests,” which recites that “Buyer has purchased substantially all of the assets of the

                                  21   Business, including the good will.” Evans Decl., Ex. 6. This sales document does not identify any

                                  22   “assets” other than good will, much less specify that the sale of Training Options excluded

                                  23   Training Options’ claims against Google. Second, Cabrera cites to the “Affidavit of Ownership,”

                                  24   which recites that the Affidavit is made for the purpose of inducing Mr. Peen’s company, AMP

                                  25   Global Investments, LLC (“AMP Global”), to purchase “certain property and assets of the

                                  26   Corporation including all right, title and interest in and to the goodwill and business name of the

                                  27   business known as TRAINING OPTIONS” pursuant to the APA. Evans Decl., Ex. 9. Like the

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        7
                                   1   first sales agreement, the Affidavit of Ownership does not identify any assets whatsoever and does

                                   2   not contain any limitation on Training Options’ sale of any particular asset. Therefore, neither the

                                   3   Agreement Protecting Business Interests” nor the “Affidavit of Ownership” support Cabrera’s

                                   4   position.

                                   5          Third, Cabrera contends that Training Options’ causes of action are not listed in either the

                                   6   “Bill of Sale” (Evans Decl., Ex. 7) or “Assignment of Intangible Personal Property” (Mustokoff

                                   7   Decl., Ex. 6) and therefore Training Options’ causes of action were not included in the sale.

                                   8   Cabrera contends that the “Assignment of Intangible Personal Property,” which identifies AMP

                                   9   Global as the buyer, is a specific contractual provision governing intangible assets that controls

                                  10   over the general reference to intangibles in the APA. See American University of the Caribbean,

                                  11   N.V. v. Caritas healthcare, Inc., 441 Fed. App’x. 644, 646 (11th Cir. 2011) (contract provision

                                  12   specifically dealing with a particular subject controls over a general provision dealing with that
Northern District of California
 United States District Court




                                  13   same subject). Cabrera also points out that the “Assignment of Intangible Personal Property” lists

                                  14   “Yellow Page advertising,” but says nothing about AdWords advertising. Cabrera invokes the

                                  15   expressio unius est exclusion alterius canon (the expression of one thing is the exclusion of the

                                  16   other), and argues that because neither sales document lists Training Options’ causes of action as

                                  17   an asset, Cabrera did not sell Training Options’ claims against Google.

                                  18          Cabrera’s arguments are unpersuasive because the APA unambiguously provides for the

                                  19   sale of Training Options and all general intangibles without limitation. As stated previously,

                                  20   under Florida law, claims or causes of action are a type of intangible asset. Cabrera has not cited

                                  21   to, and this court is not aware of, any Florida law that requires sales documents for a company to

                                  22   use the terms claims, causes of action, or things in action in order to transfer such assets.1

                                  23   Moreover, the “Assignment of Intangible Personal Property” does not purport to be an exhaustive

                                  24
                                              1
                                  25            Under California law, a cause of action may be transferred through an asset sale whether
                                       or not the cause of action is explicitly mentioned in the sale documents. See, e.g., Orion Tire
                                  26   Corp. v. Goodyear Tire & Rubber Co., Inc., 268 F.3d 1133, 1138-39 (9th Cir. 2001) (an
                                       agreement transferring “all other intangible assets and goodwill” related to tire distribution
                                  27   business transferred all of the business’ causes of action related to tire distribution business).

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        8
                                   1   list of every intangible asset transferred, and therefore does not contradict the APA. Cabrera’s

                                   2   reliance on expressio unius est exclusion alterius canon is also misplaced. Yellow Page

                                   3   advertising is not a type of claim, cause of action, or thing in action. Therefore, listing Yellow

                                   4   Page advertising in the “Assignment of Intangible Personal Property” does not imply or suggest in

                                   5   any way that Cabrera retained Training Options’ claims, causes of action, or things in action

                                   6   against Google.

                                   7          Cabrera next cites to extrinsic evidence in an attempt to show that the sale of Training

                                   8   Options did not include Training Options’ claims against Google. Specifically, Cabrera relies on

                                   9   an affidavit from Mr. Peen which states: “neither I nor AMP [Peen’s company] acquired a Google

                                  10   AdWords advertising account or any legal claims related to such account” and “it was not my

                                  11   intent or the intent of AMP to acquire any Google AdWords advertising account or any claims

                                  12   related thereto.” Mustokoff Decl., Ex. 2, ¶¶ 3, 4.
Northern District of California
 United States District Court




                                  13          Mr. Peen’s declaration is untimely. The deadline for completing discovery regarding

                                  14   Cabrera was November 5, 2018. Mr. Peen’s declaration is dated November 21, 2018, after the

                                  15   discovery deadline. Cabrera’s failure to provide Mr. Peen’s declaration to Google before the

                                  16   discovery deadline prejudiced Google’s ability to obtain Mr. Peen’s deposition testimony.

                                  17   Because Cabrera’s conduct was not substantially justified or harmless, the court need not consider

                                  18   Mr. Peen’s declaration herein. Fed. R. Civ. P. 37(c)(1).2

                                  19          Even if the court were to consider Mr. Peen’s declaration, the declaration fails to establish

                                  20   Cabrera’s standing. “It is well settled that the actual language used in the contract is the best

                                  21   evidence of the intent of the parties and, thus, the plain meaning of that language controls.” Apple

                                  22   Glen Inv’rs, L.P. v. Express Scripts, Inc., 700 F. App’x 935, 939 (11th Cir. 2017) (quoting Rose v.

                                  23   M/V “Gulf Stream Falcon, 186 F.3d 1345, 1350 (11th Cir. 1999)). As already discussed, the APA

                                  24

                                  25   2
                                        It also appears that Cabrera’s failure to provide Mr. Peen’s declaration before the discovery
                                  26   deadline involved a degree of willfulness and fault because Cabrera objected to Google taking Mr.
                                       Peen’s deposition. When a failure to provide discovery involves willfulness, fault or bad faith, the
                                  27   court may disregard the withheld evidence even if the sanction amounts to dismissal of a claim.
                                       R&R Sails, Inc. v. Ins. Co. of Penn., 673 F.3d 1240, 1247 (9th Cir. 2012).
                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                                          9
                                   1   unambiguously provides for the sale of Training Options and all general intangibles without

                                   2   limitation. The APA also includes an integration clause that states that the APA “constitutes the

                                   3   entire agreement and understanding of the parties and cannot be modified except in writing

                                   4   executed by all parties.” Evan Decl., Ex. 7, at CABRERA00000214. Mr. Peen’s affidavit

                                   5   contradicts not only the APA, but also Cabrera’s deposition testimony that he sold all the assets of

                                   6   Training Options. Extrinsic evidence of a party’s understanding is not admissible to vary the

                                   7   terms of an expressed and integrated writing. See Duval Motors Co. v. Rogers, 73 So. 3d 261, 265

                                   8   (Fla. Dist. Ct. App. 2011). Additionally, Florida’s “objective” theory of contractual intent

                                   9   provides that “the meaning of a contract is deduced by the unambiguous language employed by

                                  10   the parties,” not “the subjective understanding of one of the parties.” State Farm & Cas. Ins. Co.

                                  11   v. Deni Associates of Florida, Inc., 678 So. 2d 397, 400 (Fla. Dist. Ct. App. 1996). Mr. Peen does

                                  12   not state that he ever communicated his understanding regarding legal claims to Cabrera at the
Northern District of California
 United States District Court




                                  13   time of the sale. Therefore, Mr. Peen’s affidavit, executed almost nine years after the APA was

                                  14   executed, cannot vary or contradict the APA and cannot establish Cabrera’s standing. Id.

                                  15          Cabrera also relies on his continued access and control over the AdWords account and his

                                  16   and his wife’s alleged continuing “ownership of and control over the corporate entity, Training

                                  17   Options, Inc.” as extrinsic evidence that he retained Training Options’ causes of action against

                                  18   Google. Plaintiffs’ Opposition at 9. Cabrera contends that Florida’s parol evidence rule allows

                                  19   the court to consider this type of extrinsic evidence to interpret the sales documents. See Apple

                                  20   Glen Inv’rs, L.P. v. Express Scripts, Inc., 700 F. App’x at 939 (“Florida law allows courts to

                                  21   consider extrinsic evidence of course of performance . . . to explain or supplement a contract’s

                                  22   terms, even when those terms are not ambiguous, as long as the evidence is not used to contradict

                                  23   the contract’s terms.”). Cabrera’s alleged course of performance evidence, however, contradicts

                                  24   the plain language of the APA and Cabrera’s deposition testimony that he sold all the assets of

                                  25   Training Options. Cabrera’s alleged course of performance also violates the terms of the APA and

                                  26   his contractual promise to make no further use of the Training Options business or its tradename.

                                  27   As such, Cabrera’s course of performance evidence fails to establish his standing to assert the

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        10
                                   1   claims in this case.

                                   2                   5. Cabrera Cannot Remedy Standing

                                   3           In the event the court finds Cabrera lacks standing, Cabrera seeks leave to name Training

                                   4   Options as a plaintiff pursuant to Rule 17 of the Federal Rules of Civil Procedure. Rule 17

                                   5   provides in pertinent part that “[t]he court may not dismiss an action for failure to prosecute in the

                                   6   name of the real party in interest until, after an objection, a reasonable time has been allowed for

                                   7   the real party in interest to ratify, join, or be substituted into the action.” Fed. R. Civ. P. 17(a).

                                   8   Cabrera reasons that he and Training Options are “essentially alter egos” because “Training

                                   9   Options is a closely held business owned solely by Cabrera and his wife.” Plaintiffs’ Opposition

                                  10   at 15. If granted leave to amend, Cabrera intends to allege that he reinstated Training Options on

                                  11   November 12, 2018, and that Training Options ratifies Cabrera’s commencement and continuation

                                  12   of this Action. Alternatively, Cabrera intends to join Training Options pursuant to Rule 19 of the
Northern District of California
 United States District Court




                                  13   Federal Rules of Civil Procedure or substitute Training Options in as plaintiff pursuant to Rule 21

                                  14   of the Federal Rules of Civil Procedure.

                                  15           None of Cabrera’s proposed last-minute legal maneuvers would establish Cabrera’s

                                  16   standing to pursue the claims in the Fourth Amended Complaint.

                                  17                           a. Revival of Corporate Shell Does Not Confer Standing

                                  18           Cabrera represents that following the 2009 sale, he and his wife maintained ownership of

                                  19   and control over the corporate entity, Training Options, Inc. Plaintiffs’ Opposition at 9. In 2010,

                                  20   they determined to let the annual reporting lapse for the corporation and the state of Florida

                                  21   administratively dissolved the corporation. Evans. Decl., Ex. 10. On November 12, 2018—the

                                  22   day before Google filed the instant motion to dismiss—Cabrera reinstated Training Options.

                                  23   Mustokoff Decl., Ex. 1. Thereafter, on November 28, 2019, Cabrera and his wife executed a

                                  24   document captioned “Ratification by Training Options, Inc.” in which they represent that there are

                                  25   the President, Vice President and sole shareholders of “Training Options, Inc., a Florida

                                  26   corporation,” and purport to “authorize, ratify, and approve on behalf of Training Options, Inc.”

                                  27   the continuation of this lawsuit. Mustokoff Decl., Ex. 8 (Dkt. No. 446-9).

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        11
                                   1          This purported ratification was not disclosed in discovery and the failure to disclose was

                                   2   neither substantially justified no harmless. Therefore, the ratification need not be considered by

                                   3   the court. Fed. R. Civ. P. 37 (c)(1). Even if the court were to consider the ratification, the

                                   4   ratification is ineffective to create standing because, as discussed previously, Cabrera sold

                                   5   Training Options, including its intangible assets, to Mr. Peen and his company in August 2009.

                                   6   Evans. Decl., Ex. 7. Cabrera testified at his November 2018 deposition that he did not “keep any

                                   7   of the assets of Training Options” and instead “sold them all.” Evans Decl., Ex. 3 at 130:5-9.

                                   8   Indeed, Cabrera testified that Mr. Peen “still runs” Training Options. Id. at 126. Moreover, the

                                   9   APA provides that the sale included the right to use the Training Options name. Id. ¶ 27 (“Seller

                                  10   hereby waives any rights thereto, and shall not directly or indirectly, after Closing make use of

                                  11   such name.”). Pursuant to the APA, the surviving Training Options corporate shell was also

                                  12   contractually obligated to “change its corporate name to a name unrelated to the Business name
Northern District of California
 United States District Court




                                  13   within 90 days from the date of Closing.” Id. Cabrera’s insistence that he owns a corporate shell

                                  14   called “Training Options” that is legally entitled to pursue claims against Google is irreconcilable

                                  15   with the APA and Cabrera’s own deposition testimony. The corporate reinstatement cannot undo

                                  16   the transfer of Training Options’ intangible assets to Mr. Peen.

                                  17          Nor can Cabrera establish standing based on an alter ego theory. The corporate veil may

                                  18   be pierced or removed when necessary in order to prevent the corporation from being used for the

                                  19   perpetration of fraud or wrongdoing. See Brevard County v. Ramsey, 658 So. 2d 1190, 1197 (Fla.

                                  20   Dist. Ct. App. 1995). This case does not present such circumstances. To the contrary, Cabrera

                                  21   proposes piercing Training Options’ corporate veil for his own benefit, which is impermissible.

                                  22   Id. As the Brevard court explained, “[t]here are both advantages and disadvantages to the choice

                                  23   of the form made with which to conduct business, and, once chosen, the disadvantages cannot be

                                  24   ignored in order to eliminate unintended results.” Id. (corporate veil would not be pierced to

                                  25   enable owners to recover business damages); see also Perkins v. Scott, 554 So. 2d 1220, 1222

                                  26   (Fla. Dist. Ct. App. 1990) (corporate owner cannot pierce the veil of his own corporation to

                                  27   receive benefit). The APA provides for the sale of Training Options’ intangible assets to Mr.

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        12
                                   1   Peen. Cabrera cannot avoid the consequence of the sale by piercing the corporate veil.

                                   2                          b. Cabrera Cannot Retroactively Manufacture Standing

                                   3          Even if Florida law permitted Cabrera to restore the capacity of Training Options’

                                   4   corporate shell to sue and the corporate shell retained the right to assert claims against Google

                                   5   (which it did not), Cabrera cannot cure lack of standing retroactively. “[S]tanding in federal court

                                   6   is a question of federal law, not state law.” Hollingsworth v. Perry, 570 U.S. 693, 715 (2013); see

                                   7   also Paradise Creations, Inc. v. UV Sales, Inc., 315 F.3d 1304, 1308 (Fed. Cir. 2003). A named

                                   8   plaintiff in a class action must have Article III standing at the time the complaint is filed. See

                                   9   Sousa v. Iowa, 419 U.S. 393, 402 (1975); Righthaven LLC v. Hoehn, 716 F.3d 1166, 1171 (9th

                                  10   Cir. 2013); Morongo Band of Mission Indians v. Cal. State Bd. of Equalization, 858 F.2d 1376,

                                  11   1380 (9th Cir. 1988). The party invoking the jurisdiction of the court cannot rely on events that

                                  12   unfolded after the filing of the complaint to establish its standing. Wilbur v. Locke, 423 F.3d
Northern District of California
 United States District Court




                                  13   1101, 1107 (9th Cir. 2005) (quotation marks and alterations omitted), abrogated on other grounds

                                  14   by Levin v. Commerce Energy, Inc., 560 U.S. 413 (2010). Specifically, nunc pro tunc assignments

                                  15   are not sufficient to confer retroactive standing. See Alps South LLC v. Ohio Willow Woods Co.,

                                  16   787 F.3d 1379, 1384-85 (Fed. Cir. 2015); see also Paradise Creations, 315 F.3d at 1308 (Florida’s

                                  17   corporate revival statute cannot retroactively confer Article III standing where it did not exist at

                                  18   the time the complaint was filed).

                                  19          Cabrera cites to Chakra 5, Inc. v. City of Miami Beach, 254 So. 3d 1056, 1062-63 (2004)

                                  20   for the proposition that Florida Business Corporation Code § 607.1422 permits a reinstated

                                  21   corporation to maintain litigation as though it had never been dissolved. Cabrera’s reliance on

                                  22   Chakra 5 is misplaced. As discussed above, standing is a matter of federal, not state law.

                                  23   Hollingsworth v. Perry, 570 U.S. at 715. Furthermore, Article III standing was not at issue in the

                                  24   Chakra 5 case.

                                  25          In sum, the APA left neither Cabrera nor the Training Options corporate shell with any

                                  26   right to assert the claims in this case. Therefore, neither Cabrera nor the Training Options

                                  27   corporate shell has standing to assert the claims against Google. It follows that the attempted

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        13
                                   1   ratification by Cabrera and his wife on behalf of the revived Training Options is meaningless.

                                   2   Cabrera’s proposed substitution and joinder would be futile for the same reason. Naming both

                                   3   Cabrera and the Training Options corporate shell or substituting in the Training Options corporate

                                   4   shell for Cabrera would not create standing.

                                   5          B.    Woods’ Location Targeting Claim
                                   6          Google contends that the Fourth Amended Complaint “seeks improperly to revive a

                                   7   breach-of-contract theory” that the court already considered and rejected in ruling on Google’s

                                   8   earlier filed motion to dismiss the Second Amended Complaint and motion for summary

                                   9   judgment. Google’s Motion at 12 (Dkt. No. 432 at 17). Google’s interpretation of the court’s

                                  10   prior rulings is incorrect. It was not the court’s intention to foreclose Woods from asserting a

                                  11   breach-of-contract theory based upon an alleged obligation to Smart Price in a particular way. The

                                  12   court implicitly recognized the viability of this theory in the summary judgment order. See Order
Northern District of California
 United States District Court




                                  13   Granting in Part and Denying in Part Defendant’s Motion for Summary Judgment (Dkt. No. 253)

                                  14   at 4 (breach of implied covenant claim was based on allegation that Google used incorrect Smart

                                  15   Pricing scores; these allegations also formed basis of breach of contract claim, and therefore

                                  16   breach of implied covenant claim was dismissed as superfluous).

                                  17   V.     CONCLUSION
                                  18          Because Cabrera lacks Article III standing, Google’s motion to dismiss Cabrera’s claims is

                                  19   GRANTED without leave to amend. Google’s motion to dismiss is DENIED in all other respects.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 26, 2019

                                  22                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS
                                                                        14
